Per Curiam,
Mason, Chief Justice.
The errors assigned in this case are:
1. The judgment was rendered without any finding for the plaintiff by the court or a jury, upen the issue joined in the court below.
2. The judgement was rendered without any assessment by the court, the clerk, or a jury, of the damages sustained by tbe plaintiff below.
3. The note produced in evidence ought to have been rejected as there was a material variance between the same and the copy filed with the plaintiff’s declaration.
4. The court erred in permitting the endorsement of Phillips, the last endorser of the note produced in evidence, to bo stricken out.
5. The court erred in receiving the note in evidence after it had been shown by the plaintiff’s evidence that the plaintiff-on record had no legal or beneficial interest therein.
6. The court erred in the rendition of tho judgment upon the note and the other evidence.
The two first are founded upon the fact that no formal verdict was rendered in the case. After stating that the case was submitted to the *432court, the record proceeds *• whereupon an issue being joined, the court, after being fully advised in the premises by hearing the testimony offered upon both sides and the arguments and allegations of counsel, it is considered by the court that '.he plaintiff have and recover from the defendant the sum of one hundred and eight dollars, his damages herein, &c.”
The verdict of the jury is for tho purpose of informing the court for which party and for what amount to render judgment. Where the whole matter is submitted to the court, there seems no necessity of making a formal report of this kind, from itself to itself. We do Dot think therefore, that there has been any substantial error committed in this respect.
The objection that the nominal plaintiff had assigned away all his interest in the note, was not sufficient to have defeated the action. See Gage vs. Kendall, 15 Wendall, 640, and Lovell vs. Evertson 11 Johnson, 52. This could only serve as the basis of a motion in behalf of Philips, to require Kennedy to indemnify him against liability for costs.
We think too, that there was no substantial variance between the note declared upon and that offered in evidence, prior to erasing the blank endorsement of Philips. Whether such endorsement was upon the note or not, was wholly immaterial to the success of this suit. Without such endorsement, the present form of the action would have been clearly regular. With such endorsement while in blank, the holder has a right to sue in the nan e of the blank endorser for his own use. Sater et al., vs. Hendershott, decided at July term, 1841, and Temple, vs. Hays & Hendershott, decided December term, 1839.
Now an endorsement upon a note which is not material to the success of the suit need not be set forth in giving a copy of the instrument. When suit is brought by the endorsee, against the maker, the endorse, ment is a material point of the instrument, and must be set forth or the copy is incomplete and may be objected to for a variance, but not where the. endorser himself sues the maker. The erasure of the blank endorsement therefore, whether strictly right or wrong, was no substantial error. Being an immaterial act, it is no ground of reversal.
Judgment affirmed.